DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 6-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being un-patentable over Rufo et al. (”Rufo”, US20180342329A1) hereinafter Rufo, in view of Rao et al. (“Rao”, US 9736699 B1) hereinafter Rao.

Regarding claim 1, Rufo teaches An Internet of Things (IoT) communication system system ([0099] a home automation system {HAPPIE system} {IOT}), comprising: 
a first smart home device wirelessly ([0149] Fig. 4 resident smart phone 111 with Happie Home Unit 121)([0106]  Fig. 4 The HAPPIE home unit 103 includes a HAPPIE system core 121 that provides processing and logic functionality, and preferably includes artificial intelligence capability. The HAPPIE system core 121 is connected to, or in communication with, an array of sensors and controllers 130 for monitoring conditions at the home premises, and for controlling appliances and equipment at the home premises)([0113] a WiFi hotspot 109 connected to the HAPPIE system core 121.) connected to a wide area network and a first wireless local area network ([0132] Although the Internet 105 is a preferred networking configuration, other wide area network configurations could be employed, or the Internet 105 may take the form of the cloud 105, or local area networks substituted for the Internet 105), wherein the wide area network is a cellular network ([0149] resident’s smartphone 111 {connects with cellular network to make calls}) and the first wireless local area network ([0113] Local wireless network communication is provided within the home using a WiFi hotspot 109 connected to the HAPPIE system core 121.)
a plurality of second smart home devices wirelessly connected to the first smart home device via the first wireless local area network ([0139-0146] Fig. 4 smart refrigerator 115, an air conditioner 117, heater 116, Speakers 157 etc…)([0139] Smart appliances 114 with sensors and detectors are provided connected through the HAPPIE home unit 103)([0148-0150] the mic pack includes wireless or WiFi connectivity for connection to the HAPPIE home unit 103 via wireless connection or WiFi hotspot 109. )([0350] smart medicine cabinet may have antennas 821 for wireless communication, such as WiFi communication, to the HAPPIE home unit 103 via WiFi hotspot 109 or any alternative wireless connection); and 
wherein the plurality of second smart home devices comprises at least one of: a mesh node, an access point, a television (TV), a data modem, a repeater, a camera, an appliance, a smart lighting unit, a zone device for controlling one or more heating, venting and air conditioning ("HVAC") units ([0127] The HAPPIE home unit 103 is made up of the HAPPIE system core 121, a WiFi hot spot 109, a battery back-up 110, cameras 112, speakers 157, microphones 113, intelligent heat detectors 194, motion detectors 152, and smoke detectors 150 that can be strategically deployed inside the residence and around the property. A resident interacts with the HAPPIE home unit 103 with voice commands or a natural voice interface. The HAPPIE home unit 103 communicates with the resident by displaying text messages, text alerts, text reminders, video messages, and live streaming video displayed by the HAPPIE home unit 103 on a television or on video monitors 156. Audio messages, audio alerts and audio reminders are broadcast by the HAPPIE home unit 103 through speakers 157 and can be heard throughout the home)([0215] The smart home module controls a plurality of cameras 112, microphones 113, speakers 157, motion detectors 152, intelligent heat detectors 194, and glass breakage detectors 146, which are placed throughout the residence, for example, as shown in FIG. 3. Weather resident and waterproof outdoor cameras 112, drones, satellite imagery, and outside motion detectors 141, 152 may be used to cover the front yard, backyard, and perimeter of the property, as well as access to the residence using door sensors 137 and garage door sensor 144. Sensors control window coverings 140 to adjust the amount of sun light entering the home to keep the home cooler in the summer and warmer in the winter. Sensors 134 are provided to monitor HVAC 117, lighting 139, gas 135, water 135, thermostat 149, video doorbell 126, pool alarm to prevent accidental drowning, freeze alarm, and water leak detection 148. Bed sensors 151, floor sensors 153, and chair sensors measure presence and weight. Sensors 134, 114, 115 and 118 to monitor appliance access and performance can schedule maintenance, prevent downtime, and reduce ownership costs.).

Rufo does not explicitly teach and the first wireless local area network is distinct from a second wireless local area network, however 
Rao teaches the first wireless local area network is distinct from a second wireless local area network ([Col. 8 Lines 25-40] Fig. 2 These consumer devices {smart phone devices} may connect to public WiFi 216 {second local area network- residential WiFi Network} and non-secured environments. These applications can be enabled to synchronize enterprise data selectively based on enterprise WiFi networks 218, cellular networks 207, 206, home networks 210 {first local area network -secured}, or public WiFi networks 216. )
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rufo in view of Rao to have two distinct local networks because it would help appropriately offload wireless traffic and use wireless networks with home appliances and manage network traffic more securely when needed. 

Regarding claim 2, Rufo and Rao teach the IoT communication system of claim 1.
Rufo does not explicitly teach wherein the first wireless local area network is a closed and secure Wi-Fi network, however
Rao further teach wherein the first wireless local area network is a closed and secure Wi-Fi network ([Col. 8 Lines 25-40] Fig. 2 home network 210 is closed, secured and not public).  
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rufo in view of Rao to have two distinct local networks because it would help 

Regarding claim 3, Rufo and Rao teach the IoT communication system of claim 1.
Rufo does not explicitly teach wherein the second wireless local area network is a residential Wi-Fi network, however
Rao further teaches wherein the second wireless local area network is a residential Wi-Fi network ([Col. 8 Lines 25-40] Fig. 2 public WiFi network 216 {residential WiFi network}).  
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rufo in view of Rao to have two distinct local networks because it would help appropriately offload wireless traffic and use wireless networks with home appliances and manage network traffic more securely when needed. 

Regarding claim 6, Rufo and Rao teach the IoT communication system of claim 1.
Rufo further teaches further comprises a cloud based management system communicatively connected to the plurality of second smart home devices ([0132] Fig. 4 HAPPIE server 100 {comprises the first and second smart home devices} that is connected to the Internet or cloud 105. The HAPPIE server includes a central database 175. Alternatively, data storage may be provided in the cloud 105).  

Regarding claim 7, Rufo and Rao teach the IoT communication system of claim 1.
Rufo further teaches wherein the first smart home device is a smart thermostat ([0131] A smart thermostat 176 is provided, connected to the air conditioning unit 117, and also connected to the HAPPIE home unit 103. Smart thermostat 176 is capable of sensing temperature and humidity and other environmental conditions).  
Regarding claim 9, Rufo and Rao teach the IoT communication system of claim 1.
Rufo further teaches wherein the first smart home device is a home gateway ([0106] Fig. 2 HAPPIE system core 121 is the home gateway, HAPPIE system core 121 is connected to, or in communication with, an array of sensors and controllers 130 for monitoring conditions at the home premises, and for controlling appliances and equipment at the home premises).  

Regarding claim 10, Rufo and Rao teach the IoT communication system of claim 1.
Rufo further teaches comprises one or more control devices each installed at each of the HVAC unit ([0106-0110] Fig. 2 HAPPIE system core 121 is connected to, or in communication with, an array of sensors and controllers 130 for monitoring conditions at the home premises, and for controlling appliances and equipment at the home premises, The array of sensors and controllers 130 may include smart appliances and environmental controls 134, for example, a smart refrigerator, a smart washer, a smart air conditioning system, or a smart heater).  

Regarding claim 11, Rufo and Rao teach the IoT communication system of claim 10.
Rufo further teaches comprises a cloud based management system configured to receive and store data from the one or more control devices ([0120] Figs. 3&4 data from the motion sensors is stored in a local database 108 and used to determine patterns of movement by the resident)([0132] HAPPIE server 100 that is connected to the Internet or cloud 105. The HAPPIE server includes a central database 175. Alternatively, data storage may be provided in the cloud 105. Although the Internet 105 is a preferred networking configuration, other wide area network configurations could be employed, or the Internet 105 may take the form of the cloud 105, or local area networks substituted for the Internet 105)([0142] a smart pantry 119 is provided with sensors to detect when the pantry is opened or otherwise accessed, and sensors to detect when food supplies are removed or restocked in the pantry 119. One or more internal cameras may be provided in the pantry 119 to allow a visual inspection of the contents of the pantry 119. A visual recognition module may be provided on the HAPPIE home unit 103 to analyze the images of the interior of the pantry 119 to determine what food supplies are contained in the pantry 119, to automatically calculate nutritional statistics, and to automatically determine when additional food supplies need to be obtained. This data may be communicated to the HAPPIE home unit 103, and recorded in the local database 108. The data may be communicated to the HAPPIE central server 100 and recorded on the central database 175 as well.).  

Regarding claim 12, Rufo and Rao teach the IoT communication system of claim 10.
Rufo further teaches further comprises one or more zone devices each configured to control one or more HVAC units in a defined geographic zone ([0131] A smart thermostat 176 is provided, connected to the air conditioning unit 117, and also connected to the HAPPIE home unit 103. Smart thermostat 176 is capable of sensing temperature and humidity and other environmental conditions. Other temperature and humidity sensors 149, connected to the HAPPIE system core 121, may be provided in the home, if desired. The HAPPIE home unit 103 controls and adjusts the operation of the air conditioning unit 117 based upon configuration parameters that allow for operational characteristics determined by the time of day, the day of the week, temperature and humidity data from sensors 149, whether the resident is home (which the HAPPIE home unit 103 may automatically sense), and schedule information stored in the local database 108 (which permits the HAPPIE home unit 103 to, for example, adjust the air conditioning unit 117 to cool the home before the resident is scheduled to return home so that the home will already be at a comfortable temperature when the resident arrives)).  

Regarding claim 13, Rufo and Rao teach the IoT communication system of claim 12.
([0126] Data received from the temperature sensor on the smart thermostat 176, and data received from intelligent heat sensors 194 on mic packs 142, may also be used by the HAPPIE home unit 103 in its determination and identification of a dangerous fire or smoke condition).  

Regarding claim 14, Rufo and Rao teach the IoT communication system of claim 1.
Rufo further teaches wherein the first smart home device is configured to connect to a mobile device which provides software applications to control the plurality of second smart home devices ([0208] A mobile phone application operative to run on a smart phone 111 is provided for interoperability and connection with the HAPPIE home unit 103. The mobile phone application can also be run on the caregiver's smart phone 178) ([0215] the smart home module is activated by voice command or speech recognition. The smart home module controls a plurality of cameras 112, microphones 113, speakers 157, motion detectors 152, intelligent heat detectors 194, and glass breakage detectors 146, which are placed throughout the residence).  

Regarding claim 15, Rufo and Rao teach the IoT communication system of claim 9.
Rufo further teaches wherein the home gateway is configured to provide broadcast TV signals ([0111] the HAPPIE system core 121 may be provided with peripherals for input and output, such as television 133, computer display 132, and keyboard or input device 129 A display based camera and microphone 128 are connected to the HAPPIE system core 121.).

Regarding claim 17, Rufo and Rao teach the IoT communication system of claim 1.
Rufo further teaches an intelligent voice assistant device configured to receive audio input ([0117] The microphones 113 and 195 are also used to receive audio which is used, in accordance with a speech recognition sub-module running on the HAPPIE system core 121 of the HAPPIE home unit 103, to identify persons present at the home premises, and to distinguish between the resident, and other persons who may be visiting the home.).

Regarding claim 18, Rufo and Rao teach the IoT communication system of claim 17.
Rufo further teaches wherein the audio input comprises one or more commands to control one or more smart home device of the plurality of second smart home devices ([0215] the smart home module is activated by voice command or speech recognition. The smart home module controls a plurality of cameras 112, microphones 113, speakers 157, motion detectors 152, intelligent heat detectors 194, and glass breakage detectors 146, which are placed throughout the residence).

Regarding claim 19, Rufo and Rao teach the IoT communication system of claim 17. 
Rufo further teaches wherein the intelligent voice assistant device comprises at least one of a microphone, a speaker and a motion sensor ([0117] The microphones 113 and 195 are also used to receive audio which is used, in accordance with a speech recognition sub-module running on the HAPPIE system core 121 of the HAPPIE home unit 103, to identify persons present at the home premises, and to distinguish between the resident, and other persons who may be visiting the home.)

Regarding claim 20, Rufo and Rao teach the IoT communication system of claim 1.
Rufo further teaches machine learning artificial intelligence ([0106] FIG. 2 is a schematic block diagram of the HAPPIE home unit 103 that is located at the home premises. The HAPPIE home unit 103 includes a HAPPIE system core 121 that provides processing and logic functionality, and preferably includes artificial intelligence capability).

4 is rejected under 35 U.S.C. 103 as being un-patentable over Rufo et al. (”Rufo”, US20180342329A1) hereinafter Rufo, and Rao et al. (“Rao”, US 9736699 B1) hereinafter Rao, in view of Gonzalez (“Gonzalez”, US20190158469A1) hereinafter Gonzalez.

Regarding claim 4, Rufo and Rao teach the IoT communication system of claim 1.
Rufo and Rao do not explicitly teach wherein the first smart home device comprises a Subscriber Identity Module (SIM) card and a Wi-Fi controller, however
Gonzalez teaches wherein the first smart home device comprises a Subscriber Identity Module (SIM) card and a Wi-Fi controller ([0018] wireless devices (smartphones and tablets) with the "personal hotspot"  {WiFi controller} features and a valid SIM or "MiFi" devices with a valid SIM).  
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rufo and Rao in view of Gonzalez to have SIM and controller in the smart device because it would make the smart device operate and connect with the wireless/cellular network and control securely and appropriately the other local device connectivity. 

Claim 5 is rejected under 35 U.S.C. 103 as being un-patentable over Rufo et al. (”Rufo”, US20180342329A1) hereinafter Rufo, and Rao et al. (“Rao”, US 9736699 B1) hereinafter Rao, in view of Shuman et al. (“Shuman”, US 20140241354 A1) hereinafter Shuman.

Regarding claim 5, Rufo and Rao teach the IoT communication system of claim 1.
Rufo and Rao do not explicitly teach teaches wherein the first smart home device is further configured as a Wi-Fi router, however
([0040] Fig. 1E The IoT SuperAgent {smart home device} 140 may encapsulate gateway functionality 145).  
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rufo and Rao in view of Shuman to have first smart device configured as router because it would help the device manage the connectivity between other local devices in the local network and the external connectivity to the cellular network and the internet. 

Claim 8 is rejected under 35 U.S.C. 103 as being un-patentable over Rufo et al. (”Rufo”, US20180342329A1) hereinafter Rufo, and Rao et al. (“Rao”, US 9736699 B1) hereinafter Rao, in view of Stefanski et al. (“Stefanski”, US20170060150A1) hereinafter Stefanski.

Regarding claim 8, Rufo and Rao teach the IoT communication system of claim 7.
Rufo and Rao do not explicitly teach wherein the smart thermostat further comprises at least one of a motion sensor and a light sensor, however 
Stefanski teach wherein the smart thermostat further comprises at least one of a motion sensor and a light sensor ([0095] Thermostat 102 further comprises environmental sensors 734/738 (e.g., temperature sensors, humidity sensors, active IR motion sensors, passive IR motion sensors, multi-channel thermopiles, ambient visible light sensors, accelerometers, ambient sound sensors, ultrasonic/infrasonic sound sensors, microwave sensors, GPS sensors, etc.), as well as other components 736 (e.g., electronic display devices and circuitry, user interface devices and circuitry, wired communications circuitry, wireless communications circuitry, etc.))
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rufo and Rao in view of Stefanski to have smart thermostat with motion sensor and .

Claim 16 is rejected under 35 U.S.C. 103 as being un-patentable over Rufo et al. (”Rufo”, US20180342329A1) hereinafter Rufo, and Rao et al. (“Rao”, US 9736699 B1) hereinafter Rao, in view of Britt et al. (“Britt”, US 20160094388 A1) hereinafter Britt.

Regarding claim 16, Rufo and Rao teach the IoT communication system of claim 9.
Rufo and Rao do not explicitly teach wherein the home gateway is configured to provide Internet connection with failover redundancy, however
Britt teaches wherein the home gateway is configured to provide Internet connection with failover redundancy ([0040] FIG. 1 shows an example diagram of a network access device with a backup wide area connection)([0042] The cellular modem 120 may be connected to and controlled by the processer 110, and may be used to connect the network access device 100 to the Internet when a broadband connection has failed)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rufo and Rao in view of Britt to have gateway configured to provide internet connection with failover redundancy because it would ensure continuity and reliability when connecting, controlling and managing the IoT devices within a network.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                            /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444